Exhibit 10.12

THE BLACKSTONE GROUP INC.

EIGHTH AMENDED AND RESTATED BONUS DEFERRAL PLAN

Purpose

The Blackstone Group Inc., f.k.a. Blackstone Group L.P. (“Blackstone”),
initially adopted the Blackstone Group L.P. Bonus Deferral Plan (the “First
Plan”) as of December 17, 2007, representing a deferred compensation plan for
certain eligible employees and senior managing directors of Blackstone and
certain of its affiliates in order to provide such individuals with pre-tax
deferred incentive compensation awards and thereby enhance the alignment of
interests between such individuals and Blackstone and its affiliates. Blackstone
previously amended and restated the First Plan, effective as of November 5,
2009, as the Amended and Restated Blackstone Group L.P. Bonus Deferral Plan,
effective as of December 14, 2010, as the Second Amended and Restated Blackstone
Group L.P. Bonus Deferral Plan, effective as of December 1, 2011, as the Third
Amended and Restated Blackstone Group L.P. Bonus Deferral Plan, effective as of
December 1, 2012, as the Fourth Amended and Restated Blackstone Group L.P. Bonus
Deferral Plan, and effective as of December 1, 2013, as the Fifth Amended and
Restated Blackstone Group L.P. Bonus Deferral Plan, as the Sixth Amended and
Restated Blackstone Group L.P. Bonus Deferral Plan, effective as of December 1,
2014, and as the Seventh Amended and Restated Blackstone Group Inc. Bonus
Deferral Plan, effective as of July 1, 2019 (the First Plan and the subsequent
amended and restated versions of the Bonus Deferral Plan, collectively, the
“Prior Plans”). Blackstone is hereby further amending and restating the plan as
this Eighth Amended and Restated Blackstone Group Inc. Bonus Deferral Plan,
effective as of December 1, 2019 (the “Plan”). This Plan governs Annual Bonuses
(as defined below) earned in respect of 2019 and subsequent calendar years.
Annual Bonuses earned in respect of years prior to 2019 are subject to the Prior
Plan as in effect with respect to the relevant year for which such Annual Bonus
was earned.

ARTICLE I.

DEFINITIONS

As used herein, the following terms have the meanings set forth below.

“Affiliated Employer” means, except as provided under Section 409A of the Code
and the regulations promulgated thereunder, any company or other entity that is
related to Blackstone (including Blackstone Administrative Services Partnership
L.P.) as a member of a controlled group of corporations in accordance with
Section 414(b) of the Code or as a trade or business under common control in
accordance with Section 414(c) of the Code.

“Annual Bonus” means the annual bonus awarded to a Participant with respect to a
given Fiscal Year under the applicable annual bonus plan, program, agreement or
other arrangement (as designated by the Plan Administrator in its sole
discretion); provided that a Participant’s Annual Bonus for purposes of this
Plan shall exclude any bonus or other amount, the payment of which has been
guaranteed or promised to the Participant at any time prior to the Annual Bonus
Notification Date pursuant to any agreement, plan, program or other arrangement
between the Participant and the Firm (a “Guaranteed Bonus”) unless the document
evidencing the Guaranteed Bonus expressly provides for the deferral of all or a
specified portion of such



--------------------------------------------------------------------------------

Guaranteed Bonus, in which case such deferral will occur pursuant to the terms
and conditions set forth in such document. Notwithstanding the foregoing, if the
Plan Administrator determines that the deferral under the Plan of a
Participant’s Guaranteed Bonus likely would result in the imposition of tax or
penalties under Section 409A of the Code, the Participant’s Annual Bonus shall
exclude such Guaranteed Bonus.

“Annual Bonus Notification Date” means the date on which the Firm notifies a
Participant of the amount of such Participant’s Annual Bonus (if any) for the
relevant Fiscal Year.

“BHP Units” means units, each of which consists of one partnership unit in each
of Blackstone Holdings I L.P., a Delaware limited partnership, Blackstone
Holdings AI L.P., a Delaware limited partnership, Blackstone Holdings II L.P., a
Delaware limited partnership, Blackstone Holdings III L.P., a Québec société en
commandite, and Blackstone Holdings IV L.P., a Québec société en commandite.

“Board” means the board of directors of The Blackstone Group Inc., a Delaware
corporation.

“Bonus Deferral Amount” has the meaning set forth in Section 3.01(a).

“Cause,” with respect to a Participant, has the meaning set forth in the
Employment Agreement to which such Participant is a party.

“Change in Control” means, with respect to the Firm, a “Change in Control” as
defined under the Equity Incentive Plan, to the extent that such event also
constitutes a “change of control” within the meaning of Section 409A of the Code
and the regulations and Internal Revenue Service guidance promulgated
thereunder.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” means the Class A common stock, par value $0.00001 per share, of
Blackstone which are available for issuance under the Equity Incentive Plan.

“Competitive Activity” means a Participant’s engagement in any activity that
would constitute a violation of any non-competition covenants to which the
Participant is subject under the Participant’s Employment Agreement, determined
without regard to the actual duration of such non-competition covenants pursuant
to the Employment Agreement.

“Deferral Share” has the meaning set forth in Section 3.01(b).

“Delivery Date” shall mean the date upon which shares of Common Stock (or, if
applicable, BHP Units, cash or other securities) are delivered with respect to
any Deferral Shares, as set forth in Section 5.01.

“Disability” has the meaning as provided under Section 409A(a)(2)(C)(i) of the
Code.

 

2



--------------------------------------------------------------------------------

“Employment” means (i) a Participant’s employment if the Participant is an
employee of Blackstone or any Affiliated Employer or (ii) a Participant’s
services as a senior managing director of Blackstone or any Affiliated Employer
if the Participant is a senior managing director.

”Employment Agreement” means, with respect to a Participant, the Contracting
Employment Agreement (including all schedules and exhibits thereto) or, with
respect to a Participant who is a senior managing director, the Senior Managing
Director Agreement (including all schedules and exhibits thereto), as
applicable, to which such Participant is a party.

“Equity Incentive Plan” means The Blackstone Group Inc. Amended and Restated
2007 Equity Incentive Plan or such other plan as the Plan Administrator may
designate in its sole discretion.

“Fair Market Value” shall have the meaning given to such term in the Equity
Incentive Plan; provided that, with respect to a BHP Unit or other security, if
the fair market value of such BHP Unit or other security cannot reasonably be
determined pursuant to the foregoing definition, the Fair Market Value of such
BHP Unit or other security shall be the value thereof as determined pursuant to
a valuation made by the Plan Administrator in good faith and based upon a
reasonable valuation method.

“Firm” means Blackstone and each Participating Employer (individually or
collectively as the context requires).

“Fiscal Year” means the fiscal year of Blackstone.

“Investment Date” means the January 1 immediately following the Fiscal Year in
respect of which a Participant’s Annual Bonus is earned, which shall be the date
on which such Participant’s Bonus Deferral Amount is deemed invested in shares
of Common Stock in accordance with
Section 3.01(b).

“Participant” means a participant selected by the Plan Administrator in
accordance with Section 2.01 hereof.

“Participating Employer” means Blackstone and each Affiliated Employer (or
division or unit of an Affiliated Employer) that is designated as a
“Participating Employer” by the Plan Administrator and which adopts this Plan.

“Person” means any individual, partnership, corporation, limited liability
company, unincorporated organization, trust, joint venture or enterprise or a
governmental agency or political subdivision thereof.

“Plan Account” has the meaning given to such term in Section 3.01(b).

“Plan Administrator” means the Compensation Committee of the Board, or such
subcommittee thereof or, if the Compensation Committee shall so determine, the
Board or such other committee thereof, to whom authority to administer the Plan
has been delegated. Additionally, the Plan Administrator may delegate its
authority under the Plan to any employee or group of employees of Blackstone or
an Affiliate Employer; provided that such delegation is consistent with
applicable law and guidelines established by the Board from time to time.

 

3



--------------------------------------------------------------------------------

“Retirement” means a Participant’s Separation from Service (whether voluntary or
involuntary) after (i) the Participant has reached age sixty-five (65) and has
at least five (5) full years of service with the Firm or (ii) (A) the
Participant’s age plus years of service with the Firm totals at least sixty-five
(65), (B) the Participant has reached age fifty-five (55) and (C) the
Participant has had a minimum of five (5) years of service.

“Separation from Service” means a Participant’s “separation from service” with
the Firm within the meaning of Section 409A of the Code and the regulations
thereunder.

“Vesting Date” has the meanings set forth in Sections 4.01(b) and 6.01.

“Vesting Period” has the meaning set forth in Section 4.01(b).

“VWAP” means the 30-day volume weighted average trading price of a share of
Common Stock (as reported on the national exchange on which the shares of Common
Stock are listed on each such date) over the 30-day period (only counting
trading days for shares of Common Stock) immediately preceding the relevant
measurement date.

ARTICLE II.

PLAN PARTICIPATION

2.01. Plan Participation. Each Fiscal Year, on or prior to the Annual Bonus
Notification Date for such Fiscal Year, the Plan Administrator, in its sole
discretion, will select Participants from among the employees and senior
managing directors of the Participating Employers and will notify such
individuals that they have been selected to participate in the Plan for such
Fiscal Year. The Plan Administrator may, in its sole discretion, establish
different rules and/or sub-plans under the Plan (x) with respect to Participants
based outside of the United States and Participants who are employees of, or
other service providers for, a “nonqualified entity” within the meaning of
Section 457A of the Code, in each case, in a manner intended to address tax,
administrative and securities law considerations with respect to the Firm and
such Participants or (y) on such terms as are approved by the Plan Administrator
and communicated to the applicable Participants prior to or coincident with the
Annual Bonus Notification Date. Such alternate rules and/or sub-plans may
include, without limitation, different treatment with respect to timing of
vesting and delivery of shares of Common Stock (or, if applicable, BHP Units,
cash or other securities) under the Plan and may be set forth in Schedules to be
attached hereto from time to time.

 

4



--------------------------------------------------------------------------------

ARTICLE III.

DEFERRALS

3.01. Bonus Award Deferrals.

(a) With respect to a given Fiscal Year commencing with the Fiscal Year ending
December 31, 2019, and for each Participant selected to participate in the Plan
in accordance with Section 2.01 hereof, a portion of the Annual Bonus (excluding
any portion thereof that is being separately deferred pursuant to this Plan or
any other agreement, plan, program or other arrangement between the Participant
and the Firm) for the Fiscal Year shall be deferred (his or her “Bonus Deferral
Amount”) in accordance with the following table (or such other table that may be
adopted by the Plan Administrator prior to or coincident with the Annual Bonus
Notification Date):

 

Portion of Annual Bonus

   Marginal Deferral
Rate Applicable to
Such Portion     Effective Deferral
Rate for Entire
Annual Bonus*  

$0 - 100,000

     0.0 %      0.0 % 

$100,001 - 200,000

     15.0 %      7.5 % 

$200,001 - 500,000

     20.0 %      15.0 % 

$500,001 - 750,000

     30.0 %      20.0 % 

$750,001 - 1,250,000

     40.0 %      28.0 % 

$1,250,001 - 2,000,000

     45.0 %      34.4 % 

$2,000,001 - 3,000,000

     50.0 %      39.6 % 

$3,000,001 - 4,000,000

     55.0 %      43.4 % 

$4,000,001 - 5,000,000

     60.0 %      46.8 % 

$5,000,000 +

     65.0 %      52.8 % 

 

*

Effective Deferral Rates are shown for illustrative purposes only and are based
on an Annual Bonus equal to the maximum amount in the range shown in the far
left column (which is assumed to be $7,500,000 for the last range shown).

For purposes of determining the Bonus Deferral Amount pursuant to the above
table, (i) a Participant’s total annual incentive compensation shall be taken
into account (including, without limitation, performance incentive fees earned
in connection with Firm sponsored investment funds), although the Bonus Deferral
Amount shall only reduce (but not below zero) the amount of the Annual Bonus
otherwise payable in cash on a current basis and (ii) the amount subject to
deferral pursuant to the above table shall be reduced (but not below zero) by an
amount equal to the deemed pre-tax value (using an assumed 50% tax rate) of the
Participant’s annual mandatory contributions to Firm sponsored investment funds
with respect to the Fiscal Year for which the Annual Bonus was earned.

Notwithstanding the foregoing: (i) if a Participant’s Annual Bonus includes a
Guaranteed Bonus, such Participant’s Bonus Deferral Amount shall be equal to
(x) the portion of the Guaranteed Bonus which the document evidencing the
Guaranteed Bonus states will be deferred, plus (y) a portion of the amount (if
any) by which the Participant’s Annual Bonus exceeds his or her Guaranteed
Bonus, determined pursuant to the table above and (ii) the Firm reserves the
right to change the method by which a Participant’s Bonus Deferral Amount will
be calculated with respect to any Annual Bonus by notifying the Participant in
writing in advance of the Annual Bonus Notification Date for such Annual Bonus.
Deferral of each Participant’s Bonus Deferral Amount for the relevant Fiscal
Year shall be automatic and mandatory and shall occur immediately prior to the
Investment Date for such Fiscal Year. The excess of the Participant’s Annual
Bonus for the relevant Fiscal Year over his or her Bonus Deferral Amount for
such Fiscal Year shall be paid to the Participant on such date and in the same
manner as such Participant’s Annual Bonus would have been paid to him or her if
he or she was not a Participant in the Plan with respect to such Fiscal Year.

 

5



--------------------------------------------------------------------------------

(b) On the Investment Date, the Participant’s entire Bonus Deferral Amount
corresponding to such Investment Date shall automatically and mandatorily be
notionally invested in the number of shares of Common Stock (the Participant’s
“Deferral Shares”) that is equal to such Bonus Deferral Amount divided by the
VWAP of a share of Common Stock as of the corresponding Annual Bonus
Notification Date, rounded up to the nearest whole number. The Firm will keep on
its books and records an account for each Participant (his or her “Plan
Account”), in which the Firm will record the number of Deferral Shares credited
to such Participant.

ARTICLE IV.

VESTING

4.01. Vesting.

(a) Deferral Shares. Subject to Article VI, and except as otherwise provided in
Sections 6.01(f) and 6.01(g), one-third of the Deferral Shares granted to a
Participant in respect of a given Investment Date will vest (but will only be
deliverable pursuant to Article V) on the January 1 that immediately follows the
end of each of the first, second and third Fiscal Years after the Fiscal Year to
which the relevant Annual Bonus relates, subject to the Participant remaining
continuously Employed with the Firm through the applicable Vesting Date (or on
such other vesting schedule selected by the Plan Administrator and communicated
to the Participant prior to or coincident with the Annual Bonus Notification
Date or as otherwise set forth in prior versions of this Plan). For the
avoidance of doubt, Deferral Shares shall not be eligible for partial-year
vesting.

(b) Vesting Date; Vesting Period. For purposes of this Plan, and except as
otherwise provided in Sections 6.01(f) and 6.01(g), the date upon which all or a
portion of a Participant’s Deferral Shares vest in accordance with the
provisions of this Section 4.01 shall be referred to as the “Vesting Date” for
such Deferral Shares. The period between the Investment Date in respect of which
a Deferral Share is granted and the Vesting Date on which such Deferral Share
vests in accordance with the provisions hereof shall be referred to as the
“Vesting Period.”

ARTICLE V.

DELIVERY OF UNITS

5.01. Delivery Generally. The shares of Common Stock (or, if applicable, BHP
Units, cash or other securities) underlying the Deferral Shares shall generally
be delivered to Participants on a date intended to coincide with a date upon
which the underlying shares of Common Stock (or, if applicable, BHP Units or
other securities) may next be traded or converted by the Participant (subject to
further restrictions due to Firm policies in place at such time) as set forth
below:

(a) Window Period for Delivery of Deferral Shares. The “Delivery Date” for each
Deferral Share shall be a date selected by the Plan Administrator which falls
between the first February 1 and March 1 following the Vesting Date applicable
to such Deferral Share.

 

6



--------------------------------------------------------------------------------

(b) Form of Delivery. On the applicable Delivery Date, or as soon as reasonably
practicable after such Delivery Date (but in no event more than ten
(10) business days after such Delivery Date), the Firm shall issue to the
Participant, in full settlement of the Firm’s obligations with respect to the
deliverable portion of the Participant’s Deferral Shares, the number of shares
of Common Stock subject to such Deferral Shares (or, at the Plan Administrator’s
sole discretion, which will likely be only in rare occasions, an amount in cash
equal to the VWAP of such number of shares of Common Stock as of the date of
such payment). Notwithstanding the foregoing, if the Plan Administrator
determines, in its sole discretion, that the issuance of shares of Common Stock
may raise tax, securities law or administrative concerns to the Firm or the
Participant, then distributions to such Participant hereunder shall not be made
in shares of Common Stock but instead (in the Plan Administrator’s sole
discretion, which will likely be only in rare occasions), may be made in BHP
Units or other securities, as determined by the Plan Administrator.

5.02. Issuance of Units. The issuance of any shares of Common Stock (or, if
applicable, BHP Units) to a Participant pursuant to the Plan shall be
effectuated by recording the Participant’s ownership of such shares of Common
Stock (or, if applicable, BHP Units) in a book-entry or similar system utilized
by the Firm as soon as practicable following the Delivery Date applicable
thereto. Any shares of Common Stock (or, if applicable, BHP Units) issued to a
Participant hereunder will be held in an account administered by the Firm’s
equity plan administrator or such other account as the Plan Administrator may
determine in its discretion. No Participant shall have any rights as an owner
with respect to any shares of Common Stock (or, if applicable, BHP Units) under
the Plan prior to the date on which the Participant becomes entitled to delivery
of such shares of Common Stock (or, if applicable, BHP Units) in accordance with
Section 5.01. The Plan Administrator may, in its sole discretion, cause the Firm
to defer the delivery of any shares of Common Stock (or, if applicable, BHP
Units, cash or other securities) pursuant to this Plan as the Plan Administrator
deems necessary to ensure compliance under federal or state securities laws or
to avoid adverse tax or other consequences to the Firm or the Participant.

5.03. Taxes and Withholding. As a condition to any payment or distribution
pursuant to this Plan, the Firm may require a Participant to pay such sum to the
Firm as may be necessary to discharge the Firm’s obligations with respect to any
taxes, assessments or other governmental charges, whether of the United States
or any other jurisdiction, which the Firm reasonably expects will be imposed as
a result of such payment or distribution. In the discretion of the Firm, the
Firm may deduct or withhold such sum from such payment or distribution
(including by deduction or withholding of shares of Common Stock (or, if
applicable, BHP Units or other securities), provided that the amount the Firm
deducts or withholds shall not (unless otherwise determined by the Plan
Administrator) exceed the Firm’s minimum statutory withholding obligations.
Alternatively, the Firm may elect to satisfy the tax withholding obligations by
advancing and remitting its own funds on behalf of the Participant to the
applicable tax authorities, in which case the Participant shall be required to
repay such amounts to the Firm within 5 days of such remittance, together with
interest thereon based on the Firm’s cost of funds as determined by Blackstone
Treasury from time to time. As of November 5, 2009, this rate will equal the
“prime rate” (as published in the Wall Street Journal) for JPMorgan Chase (or
any successor) plus 500 basis points (or a comparable rate as determined by
Blackstone or such Affiliate). In the event that the Firm plans to advance a tax
withholding remittance on behalf of the Participant as described in the
preceding sentence, the Firm shall provide the Participant with reasonable
advance notice to permit the Participant to remit the required funds in cash to
the Firm prior to the required withholding date and thereby avoid the need to
have the Firm advance its own funds to the tax authorities.

 

7



--------------------------------------------------------------------------------

5.04. Liability for Payment. Each Participating Employer shall be liable for the
amount of any distribution or payment owed to a Participant pursuant to
Section 5.01 who is Employed by such Participating Employer during the relevant
Vesting Period; provided, however, that in the event that a Participant is
Employed by more than one Participating Employer during the relevant Vesting
Period, each Participating Employer shall be liable for its allocable portion of
such distribution or payment.

ARTICLE VI.

TERMINATION OF EMPLOYMENT; CHANGE IN CONTROL

6.01. Termination of Employment. In the event that a Participant’s Employment
with the Firm is terminated, or a Change in Control occurs, in either case prior
to the Vesting Date or Delivery Date that would otherwise apply to any of such
Participant’s Deferral Shares, vesting and delivery (if any) of such Deferral
Shares shall be governed by this Section 6.01.

(a) Termination by the Firm For Cause. Upon termination of a Participant’s
Employment by the Firm for Cause, such Participant’s Deferral Shares (vested and
unvested) shall be forfeited without any payment.

(b) Termination by the Firm Without Cause. Upon termination of a Participant’s
Employment with the Firm without Cause at such time as the Participant does not
qualify for Retirement, such Participant’s unvested Deferral Shares shall
immediately vest (in which case, the date of the Participant’s termination
without Cause shall be referred to as the “Vesting Date” for such Deferral
Shares) and be delivered to the Participant in accordance with Article V.

(c) Resignation. In the event that a Participant resigns from the Firm (and such
resignation does not constitute Retirement), such Participant’s unvested
Deferral Shares shall be forfeited without payment.

(d) Retirement. In the event of a Participant’s Retirement from the Firm, all of
such Participant’s unvested Deferral Shares shall continue to vest in accordance
with Article IV, and shall continue to be delivered to the Participant in
accordance with Article V, as though the Participant remained continuously
Employed with the Firm through the end of the Vesting Period; provided that if,
following a termination of his or her Employment with the Firm as described in
this Section 6.01(d), such Participant breaches any applicable provision of the
Employment Agreement to which the Participant is a party or otherwise engages in
any Competitive Activity, such Participant’s Deferral Shares which remain
undelivered as of the date of such violation or engagement in Competitive
Activity, as determined by the Plan Administrator in its sole discretion, will
be forfeited without payment. As a pre-condition to a Participant’s right to
continued vesting following Retirement, the Plan Administrator may require the
Participant to certify in writing prior to each scheduled Vesting Date that the
Participant has not breached any applicable provisions of the Participant’s
Employment Agreement or otherwise engaged in any Competitive Activity.

 

8



--------------------------------------------------------------------------------

(e) Disability. In the event that a Participant’s Employment with the Firm is
terminated due to the Participant’s Disability, such Participant’s unvested
Deferral Shares shall immediately vest (in which case, the date of the
Participant’s termination due to Disability shall be referred to as the “Vesting
Date” for such Deferral Shares) and be delivered to the Participant in
accordance with Article V.

(f) Death. In the event of a Participant’s death during his or her Employment
with the Firm, or during the period following termination of Employment in which
his or her Deferral Shares remain subject to vesting pursuant to this
Section 6.01, such Participant’s Deferral Shares which remain unvested as of
(and have not been forfeited prior to) the date of the Participant’s death shall
immediately vest and, together with any previously vested but undelivered
Deferral Shares, become deliverable to the Participant’s estate as of the date
of the Participant’s death (in which case, the date of the Participant’s death
shall be referred to as the “Vesting Date” for such Deferral Shares).

(g) Change in Control. Notwithstanding anything to the contrary herein, in the
event of a Change in Control, such Participant’s Deferral Shares which remain
unvested as of the date of such Change in Control shall immediately vest and
become deliverable as of the date of such Change in Control (in which case, the
date of such Change in Control shall be referred to as the “Vesting Date” for
such Deferral Shares).

(h) Section 409A: Separation from Service. References in this Section 6.01 to a
Participant’s termination of Employment shall refer to the date upon which the
Participant has a Separation from Service.

6.02. Nontransferability. No benefit under the Plan shall be subject in any
manner to alienation, sale, transfer, assignment, pledge or encumbrance, other
than by will or the laws of descent and distribution. Any attempt to violate the
foregoing prohibition shall be void: provided, however, that a Participant may
transfer or assign any vested interest hereunder in connection with estate
planning and administration with the express written consent of the Plan
Administrator.

ARTICLE VII.

ADMINISTRATION

7.01. Plan Administrator. The Plan shall be administered by the Plan
Administrator. The Plan Administrator shall have discretionary authority to
interpret the Plan, to make all legal and factual determinations and to
determine all questions arising in the administration of the Plan, including
without limitation the reconciliation of any inconsistent provisions, the
resolution of ambiguities, the correction of any defects, and the supplying of
omissions. Each interpretation, determination or other action made or taken
pursuant to the Plan by the Plan Administrator shall be final and binding on all
persons.

 

9



--------------------------------------------------------------------------------

7.02. Indemnification. The Plan Administrator shall not be liable to any
Participant for any action or determination. The Plan Administrator shall be
indemnified by the Firm against any liabilities, costs, and expenses (including,
without limitation, reasonable attorneys’ fees) incurred by him or her as a
result of actions taken or not taken in connection with the Plan.

ARTICLE VIII.

AMENDMENTS AND TERMINATION

8.01. Modification; Termination. The Plan Administrator may alter, amend,
modify, suspend or terminate the Plan at any time in its sole discretion, to the
extent permitted by Section 409A of the Code. No further deferrals will occur
under the Plan after the effective date of any such suspension or termination.
Following any such termination, the Participants’ Deferral Shares will continue
to vest and be delivered, or be forfeited, as otherwise provided herein.
Notwithstanding the foregoing, no alteration, amendment or modification of the
Plan shall adversely affect the rights of the Participant in any amounts or
units accrued by or credited to such Participant prior to such action without
the Participant’s written consent unless the Plan Administrator determines, in
its sole discretion, that such alternation, modification or amendment is
necessary for the Plan to comply with the requirements of Section 409A of the
Code and the regulations promulgated thereunder.

8.02. Required Delay. Notwithstanding any provision to the contrary, if pursuant
to the provisions of Section 409A of the Code any distribution or payment is
required to be delayed as a result of a Participant being deemed to be a
“specified employee” within the meaning of that term under Section 409A(a)(2)(B)
of the Code, then any such distributions or payments under the Plan shall not be
made or provided prior to the earlier of (A) the expiration of the six month
period measured from the date of the Participant’s Separation from Service or
(B) the date of the Participant’s death. Upon the expiration of such period, or
the date of such Participant’s death, as applicable, all distributions or
payments under the Plan delayed pursuant to this Section 8.02 shall be delivered
or paid to the Participant (or the Participant’s estate, as applicable) in a
lump sum, and any remaining distributions or payments due under the Plan shall
be paid or delivered in accordance with the normal Delivery Dates specified for
such distributions or payments herein.

ARTICLE IX.

GENERAL PROVISIONS

9.01. Unfunded Status of the Plan. The Plan is unfunded. A Participant’s rights
under the Plan (if any) shall represent at all times an unfunded and unsecured
contractual obligation of each Participating Employer that Employed Participant
during the Vesting Periods and through the Delivery Dates applicable to such
Participant’s Deferral Shares. Each Participant and his or her estate and/or
beneficiaries (if any) will be unsecured creditors of each Participating
Employer with which such Participant is or was Employed with respect to any
obligations owed to such Participant, estate and/or beneficiaries under the
Plan. Amounts deliverable or payable under the Plan will be satisfied solely out
of the general assets of the applicable Participating Employer subject to the
claims of its creditors. None of a Participant, his or her estate, his or her
beneficiaries (if any) nor any other person shall have any right to receive any
payment or distribution under the Plan except as, and to the extent, expressly
provided in the Plan. No Participating Employer will segregate any funds or
assets to provide for any payment or

 

10



--------------------------------------------------------------------------------

distribution under the Plan or issue any notes or security for any such
distribution or payment. Any reserve or other asset that a Participating
Employer may establish or acquire to assure itself of the funds to provide
distributions or payments required under the Plan shall not serve in any way as
security to any Participant or the estate or beneficiary of a Participant for
the performance of the Participating Employer under the Plan.

9.02. No Right to Continued Employment. Neither the Plan nor any action taken or
omitted to be taken pursuant to or in connection with the Plan shall be deemed
to (i) create or confer on a Participant any right to be retained in the employ
of the Firm, (ii) interfere with or to limit in any way the Firm’s right to
terminate the Employment of a Participant at any time, (iii) confer on a
Participant any right or entitlement to compensation in any specific amount for
any future Fiscal Year or (iv) affect, supersede, amend or change the Employment
Agreement (or any other agreement between the Participant and the Firm). In
addition, selection of an individual as a Participant for a given Fiscal Year
shall not be deemed to create or confer on the Participant any right to
participate in the Plan, or in any similar plan or program that may be
established by the Firm, in respect of any future Fiscal Year.

9.03. No Stockholder or Ownership Rights Prior to Delivery of Shares; Dividend
Equivalent Payments.

(a) Except as set forth in Section 9.03(b), Participants shall not have voting,
dividend, cash distribution or any other rights as a holder of shares of Common
Stock (or, if applicable, BHP Units) until the issuance or transfer thereof to
the Participant. For the avoidance of doubt, Deferral Shares represent an
unfunded and unsecured right to receive shares of Common Stock (or, if
applicable, BHP Units, cash or other securities) on an applicable Delivery Date
and, until such Delivery Date, the Participant shall have no ownership rights
with respect to the shares of Common Stock, BHP Units, cash or other securities
underlying such Deferral Shares.

(b) Participants shall be entitled to receive dividend equivalent payments paid
on a current basis with respect to their outstanding Deferral Shares (whether
vested or unvested) in form and amounts corresponding to the payments that such
Participants would have received as dividend payments if they directly held the
shares of Common Stock (or, if applicable, BHP Units) underlying such
outstanding Deferral Shares on the relevant dividend payment date. A
Participant’s right to receive such dividend equivalent payments with respect to
Deferral Shares shall cease upon the forfeiture or settlement of such Deferral
Shares.

9.04. Right to Offset. The Firm shall have the right to deduct from amounts owed
to a Participant under the Plan the amount of any deficit, debt or other
liability or obligation of any kind which the Participant may at that time have
with respect to the Firm; provided, however, that no such right to deduct or
offset shall arise or otherwise be deemed to arise until the date upon which
shares of Common Stock (or, if applicable, BHP Units, cash or other securities)
are deliverable or payable hereunder and any such deduction or offset shall be
implemented in a manner intended to avoid subjecting the Participant to
additional taxation under Section 409A of the Code.

 

11



--------------------------------------------------------------------------------

9.05. Successors. The obligations of the Firm under this Plan shall be binding
upon the successors of the Firm.

9.06. Governing Law. The Plan shall be subject to and construed in accordance
with the laws of the State of New York.

9.07. Arbitration; Venue. Any dispute, controversy or claim between any
Participant and the Firm arising out of or concerning the provisions of this
Plan shall be finally resolved in accordance with the arbitration provisions
(and the jurisdiction, venue and similar provisions related thereto) of the
Employment Agreement to which such Participant is a party.

9.08. Construction. The headings in this Plan have been inserted for convenience
of reference only and are to be ignored in any construction of any provision
hereof. Use of one gender includes the other, and the singular and plural
include each other.

 

12